DETAILED ACTION
Claims 1-4, 6-7, 10-15, 17, and 21 were rejected in the Office Action mailed 09/29/2021. 
Applicant filed an amendment, amended claims 1, 14, 17, and 21, cancelled claim 5, and added new claim 22. 
Claims 1-4, 6-15, and 17-22 are pending, of which claims 8-9 and 17-20 are withdrawn. 
Claims 1-4, 6-7, 10-15, 17, and 21-22 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-7, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Priebe et al. (US 2006/0289231) (Priebe) in view of Burgin et al. (US 2014/0050886) (Burgin), McNally et al. (US 2002/0086599) (McNally), and Coates et al. (US 2011/0139543) (Coates).
Regarding claims 1-2, 6-7, and 10
Priebe teaches a thermoformable acoustic sheet material including an acoustic performance enhancing scrim on the surface of a sound absorbing layer. The sound absorbing layer is a carded and vertically-lapped nonwoven material. The sound absorbing layer includes bicomponent fibers having a relatively low melting binder component and a relatively higher melting strength component in addition to synthetic thermoplastic fibers, in order to provide a lightweight, efficient sound absorption, appropriate thermoformability properties, and adequate strength while maintaining bonding properties. The acoustic performance enhancement layer is a scrim made of a woven fabric. The acoustic performance enhancement layer is adhesively bonded to the sound absorbing layer. The thermoformable acoustic layer is used in a motor vehicle. See, e.g., abstract and paragraphs [0021], [0023], [0027-0028], [0030], and FIG. 1. Given an adhesive is used to bond the acoustic performance enhancement layer to the sound absorbing layer, the adhesive corresponds to an adhesive layer. Further, a woven scrim is a fibrous permeable fabric.

Priebe does not explicitly disclose the synthetic thermoplastic fibers include a metallic coating that impedes heat transfer (A), the sheath-to-core ratio of the bi-component fiber (B), or the bulk density and air flow resistivity of the sound absorbing layer (B). 

With respect to the difference, Burgin (A) teaches acoustical and thermal liners for application to vehicles rely upon both sound absorption in order to provide sound attenuation and thermal shielding properties in order to reduce the transmission of heat from various sources to the passenger compartment. Paragraph [0002]. 
 McNally (A) teaches incorporation of a metal-coated fiber in traditional synthetic insulation materials to significantly increase insulation values without increasing the weight, thickness or density of the materials. See, e.g., abstract and paragraph [0002]. McNally teaches the metal used is aluminum. Paragraphs [0008]. 
	As McNally expressly teaches, metal-coated fibers impart all the attributes of a pure metal substance while significantly reducing the actual metal content, wherein the fiber will maintain the reflectivity performance of the pure metal without increasing the weight, thickness, or density of said materials, and does so in a cost-effective manner, wherein benefits also include properties of reflecting electromagnetic radiation, reducing electrostatic charges of the resulting materials, and increase the thermal performance of the insulation. Paragraphs [0003], [0006], and [0009]. As McNally expressly teaches, the metal-coated staple fibers minimize radiative heat loss by actively reflecting radiative energy back to its source. Given the metal coating increased the thermal performance of the insulation and minimizes radiative heat loss by actively reflecting radiative energy back to its source, it is clear the metal coating impedes heat transfer.
Burgin and McNally and Priebe are analogous art as they are all drawn to insulation material.
In light of the motivation of using metallized synthetic fibers as disclosed by McNally, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to coat aluminum onto each individual synthetic thermoplastic fibers of the sound absorbing layer of Priebe, in order to, in a cost-effective manner, increase thermal insulation and reflectance of electromagnetic radiation, reduce electrostatic charge, and maintain the reflectivity of pure metal without increasing weight, thickness, or density of the insulation material, as Burgin teaches input components for a vehicle rely upon thermal shielding properties in order to reduce the transmission of heat from various sources to the passenger compartment, and thereby arrive the claimed invention.

With respect to the difference, Coates (B) teaches a sound absorption material comprising a porous bulk absorber comprising a vertically lapped nonwoven containing a proportion of bi-component fibres, each bi-component fibre having a core material and a sheath material around the core material, the sheath material having a lower melting point than the core material. The core material retains structural integrity while the sheath material softens around its melting point temperature. The bi-component fibres have a sheath to core ratio (in cross-sectional area) of about 25% to 35%. The sound absorption material is used in a vehicle. See, e.g., abstract and paragraphs [0013], [0043-0045], and [0061-0062]. 
Coates further teaches the porous bulk absorber has a bulk density between 10 to 60 kg/m3 in view of mechanical integrity and exhibits an air flow resistivity of more than about 1,000 and less than 60,000 mks Rayls/m. Paragraphs [0015] and [0045].
Coates and Priebe in view of Burgin and McNally are analogous art as they are both drawn to sound insulation for vehicles. 
In light of the disclosure of Coates, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the bi-component fibers of Priebe in view of Burgin and McNally such that the sheath material possesses a lower melting point than the core material and the bi-component fiber possess a sheath-to-core ratio as measured in a cross-sectional area of about 25% to about 35% in addition to modifying the sound absorbing layer of Priebe in view of Burgin and McNally such that the vertically lapped nonwoven material possesses a bulk density of 10 to 60 kg/m3 and exhibits an air flow resistivity of more than about 1,000 and less than 60,000 mks Rayls/m, in order to ensure the core material of the bi-component fiber retains structural integrity while the sheath softens, i.e., provide sufficient strength and bonding properties, provide the sound absorbing layer mechanical integrity, as well as form the carded and vertically lapped non-woven material for sound absorption with predictable success, as Coates teaches this sheath-to-core ratio is suitable for bi-component fibers of a vertically lapped sound absorbing layer and this range of bulk density and air flow resistivity is suitable for a vertically lapped sound absorbing layer, and thereby arrive at the claimed invention.
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Given that the structure and material of the thermoformable acoustic sheet material Priebe in view of Burgin, McNally, and Coates is substantially identical to the structure and material as used in the present invention, as set forth above, it is clear that the thermoformable acoustic sheet material Priebe in view of Burgin, McNally, and Coates would intrinsically reflect heat and provide acoustic absorption, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 3
Priebe further teaches the woven scrim of the acoustic performance enhancement layer possesses an airflow resistance of at least about 500 Rayls. Paragraph [0027]. It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Regarding claim 4
The recitation in the claims that the facing layer is “adjacent a noise source” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that Priebe in view of Burgin, McNally, and Coates discloses a thermoformable acoustic sheet material as presently claimed, it is clear that the thermoformable acoustic sheet material of Priebe in view of Burgin, McNally, and Coates would be capable of performing the intended use, i.e. the acoustic performance enhancement layer is adjacent a noise source, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
Alternatively, given that Priebe discloses the acoustic performance enhancement layer is adjacent an engine compartment, it is clear that the acoustic performance enhancement layer would necessarily be adjacent to a noise source. Paragraph [0030].

Regarding claim 12
Priebe further teaches the woven scrim of the acoustic performance enhancement layer possesses a thickness in the range of about 0.01 mm to about 4 mm (i.e., 0.0004 inches to 0.15 inches). Paragraph [0027]. It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Priebe et al. (US 2006/0289231) (Priebe) in view of Burgin et al. (US 2014/0050886) (Burgin), McNally et al. (US 2002/0086599) (McNally), and Coates et al. (US 2011/0139543) (Coates), as applied in claim 1 above, and further in view of Levit et al. (US 2009/0173569) (Levit).
Regarding claim 11
Priebe in view of Burgin, McNally, and Coates teaches all of the limitations of claim 1 above, however Priebe does not explicitly disclose metalizing the acoustic performance enhancement layer. 
With respect to the difference, Levit teaches an acoustic absorber including a core of acoustically absorbing material and a facing for covering the core on at least one major face, for use in motor vehicles. Known facings include woven meshes. See, e.g., abstract and paragraphs [0023] and [0038]. 
As Levit expressly teaches, the facing is desirably metallized to provide certain aesthetics, light reflectance, and or electromagnetic shielding. Paragraph [0036] and claim 15.  
Levit and Priebe in view of Burgin, McNally, and Coates are analogous art as they are both drawn to sound absorbing material for vehicles. 
In light of the motivation of metallizing the facing as provided by Levit, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to metalize the acoustic performance enhancement layer of Priebe in view of Burgin, McNally, and Coates, in order to provide certain aesthetics, light reflectance, and electromagnetic shielding, and thereby arrive at the claimed invention. 

The Examiner notes the recitation in the claims that the facing layer is metallized to “provide infrared heat reflection” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that Priebe in view of Burgin, McNally, Coates, and Levit discloses a metallized acoustic performance enhancement layer as presently claimed, it is clear that the metallized acoustic performance enhancement layer of Priebe in view of Burgin, McNally, Coates, and Levit would be capable of performing the intended use, i.e. provide infrared heat reflection, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Priebe et al. (US 2006/0289231) (Priebe) in view of Burgin et al. (US 2014/0050886) (Burgin), McNally et al. (US 2002/0086599) (McNally), and Coates et al. (US 2011/0139543) (Coates), as applied in claim 1 above, and further in view of Erickson et al. (US 2005/0263345) (Erickson).
Regarding claim 13
Priebe in view of Burgin, McNally, and Coates teaches all of the limitations of claim 1 above, however Priebe does not explicitly disclose the adhesive attaching the sound absorbing layer and the acoustic performance enhancement layer does not plug perforations of the acoustic performance enhancement layer. 
With respect to the difference, Erickson teaches a sound absorbing panel comprising a substrate sheet. The substrate sheet comprises a vertically lapped nonwoven material. The sound absorbing panel further includes a scrim layer attached to the substrate sheet. The adhesive is a porous adhesive that maintains porosity and provides the desired acoustic absorption. See, e.g., abstract and paragraphs [0032], [0034-0035], and [0042].
Erickson and Priebe in view of Burgin, McNally, and Coates are analogous art as they are both drawn sound insulation for vehicles. 
In light of the motivation as provided by Erickson, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to ensure the adhesive bonding the sound absorbing layer and the acoustic performance enhancement layer of Priebe in view of Burgin, McNally, and Coates is a porous adhesive, in order to maintain the porosity and provide the desired acoustic absorption of the thermoformable acoustic sheet material, and thereby arrive at the claimed invention.
Given the porous adhesive of Priebe in view of Burgin, McNally, Coates, and Erickson intends to maintain the porosity of the thermoformable acoustic sheet, it follows the porous adhesive does not plug perforations of the acoustic performance enhancement layer.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Priebe et al. (US 2006/0289231) (Priebe) in view of Burgin et al. (US 2014/0050886) (Burgin), McNally et al. (US 2002/0086599) (McNally), and Coates et al. (US 2011/0139543) (Coates), as applied in claim 1 above, and further in view of Coates et al. (US 2014/0014439) (Coates II).
Regarding claims 14-15
Priebe in view of Burgin, McNally, and Coates teaches all of the limitations of claim 1 above, however Priebe does not explicitly teach the presence of a pressure sensitive adhesive layer. 
With respect to the difference, Coates II teaches a sound absorbing material comprising a nonwoven fibrous acoustic insulation material comprising a carded and vertically lapped nonwoven material and a flow resistive non-woven facing. The sound absorbing material is used as input components on a vehicle production line. See, e.g., abstract and paragraphs [0021-0022] and [0027].
	Coates II further teaches the sound absorbing material is provided with a pressure sensitive adhesive on the back side of the nonwoven fiber insulation material. The pressure sensitive adhesive is carried by a release liner. Prior to installation of the sound absorbing material, the release liner is removed from the pressure sensitive adhesive to allow the sound absorbing material to be adhered to a panel or surface. The release liner allows the sound absorbing material to be installed quickly and easily. The pressure sensitive adhesive is applied in longitudinal strips in order to achieve the coating weight desired for a particulate application, while saving a large percentage of the pressure sensitive adhesive by coating only some portions of the total area. This also reduces the toxic emissions and volatile organic compounds contributed by the pressure sensitive adhesive. Suitable pressure sensitive adhesive resins include an acrylic resin that is curable under ultraviolet light. Paragraphs [0027-0034].
	Coates II and Priebe in view of Burgin, McNally, and Coates are analogous art as they are both drawn to sound insulation for vehicles. 
	In light of the motivation as provided by Coates II, and given Priebe teaches the acoustic barrier side 12 is attached to the firewall paragraph [0030], it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply a pressure sensitive adhesive comprising an acrylic resin that is curable under ultraviolet light in longitudinal strips on the surface opposite the acoustic performance enhancement layer of the thermoformable acoustic sheet layer of Priebe in view of Burgin, McNally, and Coates and to include a release liner to carry the pressure sensitive adhesive layer for adhering the thermoformable acoustic sheet layer to the firewall, in order to install the thermoformable acoustic sheet layer quickly and easily to a substrate and reduce the amount of PSAs used and therefore the toxic emissions and volatile organic compounds produces by the PSAs, and thereby arrive at the claimed invention.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Priebe et al. (US 2006/0289231) (Priebe) in view of Burgin et al. (US 2014/0050886) (Burgin), McNally et al. (US 2002/0086599) (McNally), and Coates et al. (US 2011/0139543) (Coates), as applied in claim 1 above, and further in view of Hasl (US 2013/0049406).
Regarding claim 17
Priebe in view of Burgin, McNally, and Coates teaches all of the limitations of claim 1 above, including the metallic coating is located onto each individual fiber of the synthetic thermoplastic fibers. However, Priebe does not explicitly teach the presence of a corrosion resistant coating.
With respect to the difference, Hasl teaches a structural part for a motor vehicle comprising metallic filaments. The metallic filaments include a coating for the prevention of corrosion. See, e.g., abstract and paragraph [0015].
Hasl and Priebe in view of Burgin, McNally, and Coates are analogous art as they are both drawn to components inside of a vehicle. 
In light of the disclosure of Hasl, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply a corrosion resistant coating to the aluminum coated synthetic thermoplastic fibers of Priebe in view of Burgin, McNally, and Coates, as it is known in the art of vehicle components to coat metallic filaments with a corrosion resistant coating to protect the metallic filaments, and thereby arrive at the claimed invention.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Priebe et al. (US 2006/0289231) (Priebe) in view of Burgin et al. (US 2014/0050886) (Burgin), McNally et al. (US 2002/0086599) (McNally), and Coates et al. (US 2011/0139543) (Coates), as applied in claim 1 above, and further in view of Coates (US 2011/0293911) (Coates II).
Regarding claim 17
Priebe in view of Burgin, McNally, and Coates teaches all of the limitations of claim 1 above, however Priebe does not explicitly teach the sound absorbing layer includes a plurality of nonwoven materials of differing densities to form a composite product with a desirable level of air permeability. 
	With respect to the difference, Coates II teaches a thermoformable nonwoven material for use as a low density nonwoven acoustic material. The thermoformable nonwoven material is vertically lapped. The thermoformable nonwoven material is used as sound attenuation materials in a vehicle. Nonwoven materials used for sound absorption must exhibit known air permeability properties. Desirable levels of air permeability may be achieved by combining plural nonwoven materials of differing densities together to form a composite product. See, e.g., abstract and paragraphs [0014], [0020], [0082], [0089], [0092], and [0098].
	Coates II and Priebe in view of Burgin, McNally, and Coates are analogous art as they are both drawn to sound insulation for vehicles. 
	In light of the motivation as provided by Coates II, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the carded and vertically lapped nonwoven material of Priebe in view of Burgin, McNally, and Coates such that the carded and vertically lapped nonwoven material includes a plurality of nonwoven materials of differing densities to form a composite product with a desirable level of air permeability, as Coates II teaches this is a suitable method of attaining a desirable level of air permeability for sound absorption, and thereby arrive at the claimed invention. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Coates et al. (US 2012/0024626) (Coates) in view of Seo (WO 2006083144), Burgin et al. (US 2014/0050886) (Burgin), McNally et al. (US 2002/0086599) (McNally), Keller et al. (US 2004/0238275) (Keller), and Hasl (US 2013/0049406).
Regarding claim 21
Coates teaches a composite sound absorber comprising a nonwoven fiber insulation material and an air flow resistive nonwoven facing. The sound absorbing material is intended to be used as an input component on a vehicle production line. Therefore, it is adapted for use in a vehicle. See, e.g., abstract and paragraphs [0004-0006] and [0027]. 
Coates teaches the nonwoven fiber insulation material comprises polyester fibers and co-polyester/polyester adhesive bicomponent fibers. The nonwoven fiber insulation material is a carded web that is vertically lapped to form a voluminous web with relative high structural integrity in the direction of the thickness of the composite sound absorber, thereby minimizing the probability of the web falling apart during application, or in use. The nonwoven fiber insulation material has a bulk density of 10 to 30 kg/m3. Paragraphs [0021-0022] and [0024]. 
Coates further teaches the flow resistive nonwoven facing is in the form of a wetlaid cellulose nonwoven textile (Coates, [0019]). Given any nonwoven textile would provide some degree of permeability, it is clear the wetlaid cellulose nonwoven textile of Coates is a permeable fibrous fabric. 
Coates teaches the sound absorbing material further comprises an adhesive layer bonding or laminating the facing to the insulation material. Paragraphs [0017] and [0025]. Coates teaches the sound absorbing material further comprises a pressure sensitive adhesive backing. Paragraphs [0017] and [0027]. 

Coates does not explicitly disclose the difference in melting point of the bi-component fibers (A), the polyester fibers including a metallic coating that impedes heat transfer (B), the thickness of the facing layer (C), the presence of a corrosion resistant coating applied to the metallic coating (D), or the air flow resistivity of the nonwoven fiber insulation. 

With respect to the difference, Seo (A) teaches an automobile headliner comprising a base material comprising a sheath-core bicomponent fiber composed of a high-melting-point core component and a low-melting-point sheath component. The automobile headliner shows sound absorption. See, e.g., abstract and paragraph [33]. Seo teaches the sheath-core bicomponent fiber comprises a low-melting point polyester copolymer as the sheath component and polyester as the core component. Paragraph [15]. 
As Seo expressly teaches, the low-melting point polyester copolymer of the sheath component slowly melts to form a three-dimensional network structure by bonding with the additional fibers of the base material and the core component has a characteristics of being capable of preventing degradation in physical properties, due to partial heat shielding effect of the sheath component, so that it can serve as a reinforcing fiber. Paragraph [23]. 
Seo and Coates are analogous art as they are both drawn to sound absorption material for a vehicle. 
In light of the motivation as provided by Seo, it therefore would have been obvious to one of ordinary skill in the art to use a low-melting point polyester copolymer as the sheath and a high-melting-point polyester as the core of the adhesive bicomponent fibers of Coates, in order to ensure the sheath melts to bond the fibers of the nonwoven fiber insulation and prevent degradation of the core, and thereby arrive at the claimed invention. 

With respect to the difference, Burgin (B) teaches acoustical and thermal liners for application to vehicles rely upon both sound absorption in order to provide sound attenuation and thermal shielding properties in order to reduce the transmission of heat from various sources to the passenger compartment. Paragraph [0002]. 
 McNally (B) teaches incorporation of a metal-coated fiber in traditional synthetic insulation materials to significantly increase insulation values without increasing the weight, thickness or density of the materials. See, e.g., abstract and paragraph [0002]. McNally teaches the metal used is aluminum. Paragraphs [0008]. 
	As McNally expressly teaches, metal-coated fibers impart all the attributes of a pure metal substance while significantly reducing the actual metal content, wherein the fiber will maintain the reflectivity performance of the pure metal without increasing the weight, thickness, or density of said materials, and does so in a cost-effective manner, wherein benefits also include properties of reflecting electromagnetic radiation, reducing electrostatic charges of the resulting materials, and increase the thermal performance of the insulation. Paragraphs [0003], [0006], and [0009]. As McNally expressly teaches, the metal-coated staple fibers minimizes radiative heat loss by actively reflecting radiative energy back to its source. Given the metal coating increased the thermal performance of the insulation and minimizes radiative heat loss by actively reflecting radiative energy back to its source, it is clear the metal coating impedes heat transfer. Further, it’s clear an insulation material including the metal-coated fibers reflects heat.
Burgin and McNally and Coates in view of Seo are analogous art as they are all drawn to insulation material.
In light of the motivation of using metallized synthetic fibers as disclosed by McNally, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to coat aluminum on the polyester fibers of the nonwoven fiber insulation material of Coates in view of Seo, in order to, in a cost-effective manner, increase thermal insulation and reflectance of electromagnetic radiation, reduce electrostatic charge, and maintain the reflectivity of pure metal without increasing weight, thickness, or density of the insulation material, as Burgin teaches input components for a vehicle, such as liners, rely upon thermal shielding properties in order to reduce the transmission of heat from various sources to the passenger compartment, and thereby arrive the claimed invention. 

With respect to the difference, Keller (C) teaches a sound absorber consisting of two interconnected nonwoven fabrics bonded through thermoplastic and/or thermoset materials, wherein non-woven fabric 1 faces towards the sound-emitting source has a thickness within a range of from 3 to 7 mm and non-woven fabric 2 faces away from the sound-emitting source has a thickness within a range of from 12 to 18 mm. See, e.g., abstract and paragraphs [0033-0034]. 
As Keller expressly teaches the ratio of the layer thickness non-woven fabric 1 to the non-woven fabric 2 substantially affects the sound absorption qualities, wherein a range of 4:1 to 5:1 an optimized performance with an excellent sound absorption is found not only within a range of from 200 to 800 HZ but also in a higher frequency region of from 1000 to 10,000 Hz. Paragraphs [0036-0038]. 
As Keller expressly teaches, the use of sound absorbers which are as light-weight and as thin as possible is preferred in the automobile field. Paragraph [0035]. 
Keller and Coates in view of Seo, Burgin, and McNally are analogous art as they both drawn to sound absorbing material used in the automobile field.
In light of the motivation as provided by Keller, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the thickness of the flow resistive facing layer of Coates in view of Seo, Burgin, and McNally such that the nonwoven insulation material and the facing layer has a ratio of layer thickness in the range of 4:1 and 5:1, in order to ensure optimized sound absorption and ensure the sound absorbing material is light-weight and as thin as possible as preferred in the automobile field, and thereby arrive the claimed invention. 
Given Coates teaches the thickness of the nonwoven fiber insulation material is between 4 mm and 50 mm, it is clear the thickness of the facing layer is between 0.8 mm and 12.5 mm which is equivalent to 0.03 inches to 0.5 inches. (4 mm/5 = 0.8 mm = 0.03 inches; 50/4 mm = 12.5 mm = 0.5 inches).
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

With respect to the difference, Hasl (D) teaches a structural part for a motor vehicle comprising metallic filaments. The metallic filaments include a coating for the prevention of corrosion. See, e.g., abstract and paragraph [0015].
Hasl and Coates in view of Seo, Burgin, McNally, and Keller are analogous art as they are both drawn to components inside of a vehicle. 
In light of the disclosure of Hasl, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply a corrosion resistant coating to the aluminum coated polyester fibers of Coates in view of Seo, Burgin, McNally, and Keller, as it is known in the art of vehicle components to coat metallic filaments with a corrosion resistant coating to protect the metallic filaments, and thereby arrive at the claimed invention.

Given that the structure and material of the nonwoven fiber insulation material of the composite sound absorber of Coates in view of Seo, Burgin, McNally, Keller, and Hasl is substantially identical to the structure and material as used in the present invention, as set forth above, it is clear that the nonwoven fiber insulation material of Coates in view of Seo, Burgin, McNally, Keller, and Hasl would intrinsically have an air flow resistivity of about 275,000 Rayls/m or less, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Given that the structure and material of the composite sound absorber of Coates in view of Seo, Burgin, McNally, Keller, and Hasl is substantially identical to the structure and material as used in the present invention, as set forth above, it is clear that the composite sound absorber of Coates in view of Seo, Burgin, McNally, Keller, and Hasl would intrinsically reflect heat, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Response to Arguments
In view of the amendments to the claims, including “and a sheath-to-core ratio as measured in a cross-sectional area is about 25% to about 35%” as recited in lines 5-6 of claim 1 and “wherein the permeable facing layer is a woven material” as recited in line 8 of claim 1, it is agreed the previous 35 U.S.C. 103 rejection over claims 1-4, 6-7, 10-15, and 17 does not meet the amended claims, as applicant points out on pages 8-9 of the remarks filed 01/28/2022. Therefore, the previous 35 U.S.C. 103 rejection over claims 1-4, 6-7, 10-15, and 17 are withdrawn. However, the amendment necessitates a new set of rejections, as set forth above. 
The previous 35 U.S.C. 103 rejection of claim 21 is substantially maintained. Any modification to the rejection is in response to the amendment of claim 21.
Applicant’s arguments with respect to claims 1-4, 6-7, 10-15, and 17 filed 01/28/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments with respect to claim 21 filed 01/28/2022 have been fully considered but they are not persuasive, as set forth below.
Applicants primarily argue:
“With respect to claim 21, the Office Action relies on the teachings of Coates in combination with Seo and Burgin to allegedly provide a modified polymeric fiber that meets the presently claimed limitations. However, Applicant contends that the Office Action provides no evidence or reasoning where the cited art teaches a metallic coated polymeric fiber having an outer coating of corrosion resistant material. In fact, Coates and the secondary references do not appear to even mention such a coating. Conversely, the present application provides for a corrosion resistant coating to “reduce or protect the metal (e.g., aluminum) from oxidizing and/or losing reflectivity” (par. [0028]). As such, the present application teaches the use of metallic polymeric fibers, whereby the fibers are beneficially protected from degradation or performance loss — a benefit not provided or taught in the cited references. Thus, the rejection is improper and should be withdrawn.”

Remarks, pg. 10
The Examiner respectfully traverses as follows:
	While Coates in view of Seo, Burgin, McNally, and Keller does not explicitly teach the presence of a corrosion resistant coating, Coates in view of Seo, Burgin, McNally, and Keller is not closed off from such modification. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Applicant primarily argues that Coates does not expressly teach the claimed corrosion resistant coating.  This argument merely agrees with the basis for the rejection under 35 U.S.C. 103(a), which admits that Coates does not disclose the entire claimed invention.  Rather, Hasl is relied upon to teach claimed elements missing from Coates. See the rejection of claim 21 above.

	
	
	
	



Conclusion
Applicant's amendment necessitated any new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598. The examiner can normally be reached Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMY R PIERCE/Primary Examiner, Art Unit 1789                                                                                                                                                                                                        

/C.X.N./Examiner, Art Unit 1789